Exhibit 10.1

EXECUTION VERSION

AGREEMENT

This Agreement dated February 4, 2009 is by and among JANA Partners LLC (“JANA”)
and Convergys Corporation (the “Company”). In consideration of and reliance upon
the mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

Section 1. Representations and Warranties of the Company. The Company hereby
represents and warrants to JANA that this Agreement has been duly authorized,
executed and delivered by the Company, and is a valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms.

Section 2. Representations and Warranties of JANA. JANA represents and warrants
to the Company that this Agreement has been duly authorized, executed and
delivered by JANA, and is a valid and binding obligation of JANA, enforceable
against JANA in accordance with its terms. JANA hereby represents and warrants
to the Company that it and its Affiliates and Associates (as such terms are
hereinafter defined) are the “beneficial owners” (as such term is hereinafter
defined) of the number of shares of the Company’s common stock (“Shares”) and
Derivative Instruments (as such term is hereinafter defined) set forth on
Schedule A with respect to JANA and such Affiliates and Associates, and that
none of JANA or any of its Affiliates or Associates beneficially own, or have
any rights, options or agreements to acquire or vote, any other Shares or
Derivative Instruments. None of JANA or any of its Affiliates or Associates
beneficially own, or have any rights, options or agreements to acquire any debt
securities of the Company.

Section 3. Board Nomination and Other Company Matters. (a) In accordance with
the Ohio General Corporation Law, the Company’s Amended Articles of
Incorporation and the Company’s Regulations, the Company will appoint to the
Company’s board of directors (the “board of directors”) (1) as a Class II
director, a senior executive of JANA designated by JANA and set forth on
Schedule B hereto, (2) as a Class I director, an Independent (as defined in
Section 7 below) designated by JANA and reasonably acceptable to the Governance
and Nominating Committee of the Company’s board of directors (the “Governance
and Nominating Committee”) and set forth on Schedule B hereto and (3) as a Class
III director, an Independent jointly selected (from among candidates proposed in
good faith by either or both parties) in good faith, and reasonably acceptable
to each of, JANA and the Governance and Nominating Committee (the persons in
clauses (1)-(3) collectively, the “2009 Designees). The parties shall use good
faith efforts to reach agreement promptly with respect to the 2009 Designee
referred to in clause (a)(3) of this Section, and in any event within twenty
business days of the execution of this Agreement or as soon as reasonably
practicable thereafter. Each of the appointments described in the preceding
sentence will be made, in accordance with the Company’s Governance Principles, a
copy of which has previously been provided to JANA (the “Governance
Principles”), promptly after (i) in the case of the 2009 Designee referred to in
clause (a)(3) of this Section, such 2009 Designee has been identified, and
(ii) for all 2009 Designees, the condition to his or her appointment set forth
in the second succeeding sentence has been satisfied, provided that this
condition shall be waived if the Company does not take all necessary action to
enable such individual to comply with such condition reasonably promptly
following the date such individual is identified and



--------------------------------------------------------------------------------

agreed upon, in each case, if applicable. The size of the board of directors
will be increased by one as each such appointment is made, for a total increase
of three directorships. As a condition to each such 2009 Designee’s appointment
or election to the Company’s board of directors, each 2009 Designee shall agree
to comply with all policies, code of conduct and code of ethics applicable to
all of the Company’s directors and to provide information regarding such 2009
Designee that is required to be disclosed for candidates for directors and
directors in a proxy statement under the federal securities laws or applicable
New York Stock Exchange rules and regulations, information required by the
Governance Principles to be submitted in connection with shareholder director
nominations and such other customary information as reasonably and promptly
requested by the Company with respect to Company nominees. The parties also
agree to observe the procedures set forth on Schedule C at meetings of the board
of directors. If JANA and its Affiliates and Associates shall be in compliance
with the restrictions set forth in Section 4 through the time of the Company’s
2009 annual meeting of shareholders (provided that, subject to Section 9(d), and
solely with respect to inadvertent, non-intentional non-compliance, JANA shall
have five business days following written notice from the Company of
non-compliance to remedy such non-compliance if capable of remedy; it being
understood that any non-compliance that is not inadvertent or is intentional
shall not be subject to such five-business-day cure period) and JANA and its
Affiliates and Associates collectively beneficially own at least 10% of the
outstanding Shares through the date of such meeting, the Company agrees to
nominate the 2009 Designee who is a member of Class II for election as a
director of the Company and to use at least the same efforts to cause the
election of such 2009 Designee at the Company’s 2009 annual meeting of
shareholders as the Company uses with respect to the election or re-election of
any other person nominated for election or re-election by the Company at such
meeting; provided that as a condition to such nomination, such 2009 Designee
shall execute a letter agreement with the Company in which such person agrees to
resign effective as of the earlier to occur of (i) the Company’s 2011 annual
meeting of shareholders and (ii) following the expiration of the Standstill
Period, the taking of any action by JANA or its Affiliates or Associates which
would violate Section 4 hereof had such action taken place prior to the
expiration of the Standstill Period. If JANA and its Affiliates and Associates
shall be in compliance with the restrictions set forth in Section 4 through the
time of the Company’s 2010 annual meeting of shareholders (provided that,
subject to Section 9(d), and solely with respect to inadvertent, non-intentional
non-compliance, JANA shall have five business days following written notice from
the Company of non-compliance to remedy such non-compliance if capable of
remedy; it being understood that any non-compliance that is not inadvertent or
is intentional shall not be subject to such five-business-day cure period) and
JANA and its Affiliates and Associates collectively beneficially own at least 5%
of the outstanding Shares through the date of such meeting, the Company agrees
to nominate the 2009 Designee who is a member of Class III for election as a
director of the Company and to use at least the same efforts to cause the
election of such 2010 Designee at the Company’s 2010 annual meeting of
shareholders as the Company uses with respect to the election or re-election of
any other person nominated for election or re-election by the Company at such
meeting.

(b) If JANA delivers a notice in writing to the Company after November 30, 2009
and on or prior to January 1, 2010 requesting that the Company comply with this
Section 3(b) and each of JANA and its Affiliates and Associates is in compliance
with the restrictions set forth in Section 4 through the date of the appointment
(provided that, subject to Section 9(d), and solely with respect to inadvertent,
non-intentional non-compliance, JANA shall have five business

 

-2-



--------------------------------------------------------------------------------

days following written notice from the Company of non-compliance to remedy such
non-compliance if capable of remedy; it being understood that any non-compliance
that is not inadvertent or is intentional shall not be subject to such
five-business-day cure period) and JANA and its Affiliates and Associates
collectively beneficially own at least 5% of the outstanding Shares through such
date of appointment, in accordance with the Ohio General Corporation Law, the
Company’s Amended Articles of Incorporation and the Company’s Regulations, the
Company shall no later than the date that is thirty business prior to the
Company’s 2010 annual meeting, (1) increase the size of the board of directors
by two seats and (2) appoint (i) as a Class I director, an Independent
designated by JANA and reasonably acceptable to the Governance and Nominating
Committee and (ii) as a Class III director, an Independent jointly selected
jointly selected (from among candidates proposed in good faith by either or both
parties) in good faith, and reasonably acceptable to each of, JANA and the
Governance and Nominating Committee, to fill the newly-created seats
(collectively, the “2010 Designees”). The parties shall use good faith efforts
to reach agreement promptly with respect to the 2010 Designee referred to in
clause (b)(2)(ii) of this Section, and in any event within twenty business days
of the delivery of such notice or as soon as reasonably practicable thereafter.
If JANA and its Affiliates and Associates shall be in compliance with the
restrictions set forth in Section 4 through the time of the Company’s 2010
annual meeting of shareholders (provided that, subject to Section 9(d), and
solely with respect to inadvertent, non-intentional non-compliance, JANA shall
have five business days following written notice from the Company of
non-compliance to remedy such non-compliance if capable of remedy; it being
understood that any non-compliance that is not inadvertent or is intentional
shall not be subject to such five-business-day cure period) and JANA and its
Affiliates and Associates collectively beneficially own at least 5% of the
outstanding Shares through the date of such meeting, the Company agrees to
nominate the 2010 Designee who is a member of Class III for election as a
director of the Company and to use at least the same efforts to cause the
election of such 2010 Designee at the Company’s 2010 annual meeting of
shareholders as the Company uses with respect to the election or re-election of
any other person nominated for election or re-election by the Company at such
meeting. As a condition to each such 2010 Designee’s appointment or election to
the Company’s board of directors, each 2010 Designee shall agree to comply with
all policies, code of conduct and code of ethics applicable to all of the
Company’s directors and to provide information regarding such 2010 Designee that
is required to be disclosed for candidates for directors and directors in a
proxy statement under the federal securities or applicable New York Stock
Exchange rules and regulations, information required by the Governance
Principles to be submitted in connection with shareholder director nominations
and such other customary information as reasonably and promptly requested by the
Company with respect to Company nominees.

(c) If at any time during the Standstill Period, any of the JANA Selectees is or
becomes unwilling or unable to serve as a nominee or, following such person’s
appointment or election, as a director of the Company, upon the delivery of the
resignation (or if later, effective date of such resignation) of such JANA
Selectee from the board of directors, JANA shall be entitled to designate a
replacement nominee or director, as the case may be, which replacement nominee
or director shall meet the same requirements and be selected in the same manner
as was applicable to the nominee or director being replaced, and such person
shall be appointed to the board of directors to serve the unexpired term of such
JANA Selectee, and shall thereafter be deemed a JANA Selectee for purposes of
this Agreement and be entitled to the same rights and

 

-3-



--------------------------------------------------------------------------------

subject to the same requirements under this Agreement applicable to the
resigning JANA Selectee prior to his resignation. If at any time during the
Standstill Period, any 2009 Designee or 2010 Designee who is not a JANA Selectee
is or becomes unwilling or unable to serve as a nominee or, following such
person’s appointment or election, as a director of the Company, upon the
delivery of the resignation (or if later, effective date of such resignation) of
such 2009 Designee or 2010 Designee from the board of directors, the Company
shall appoint an Independent jointly selected (from among candidates proposed in
good faith by either or both parties) in good faith, and reasonably acceptable
to each of, JANA and the Governance and Nominating Committee, to serve the
unexpired term of such 2009 Designee or 2010 Designee, as applicable. In such
case, the parties shall use good faith efforts to reach agreement promptly with
respect to such Independent, and in any event within twenty business days of the
receipt of notice of such unwillingness or inability or resignation, or as soon
as reasonably practicable thereafter.

(d) Other than for vacancies filled pursuant to Section 3(c), during the
Standstill Period, the Company shall not fill any vacancy occurring on the board
of directors if after filling such vacancy the board of directors would have
more than 14 members. The Company shall not take any action to increase the size
of the board of directors during the Standstill Period other than as set forth
in this Agreement, unless following such increase the board of directors shall
have no more than fourteen members. The foregoing notwithstanding, nothing in
this paragraph or this agreement shall prevent the Company from appointing its
chief executive officer to the board of directors even if such appointment
results in the number of directors exceeding fourteen unless the absence of the
chief executive officer from the board of directors results from the resignation
from the board of directors by such chief executive officer or his or her
predecessor followed by the filling of the vacancy created thereby by the board
of directors with an individual who is not the chief executive officer of the
Company.

(e) The Company shall appoint the JANA Selectee referred to in Section 3(a)(1)
who is a senior executive of JANA to any committee of the board of directors now
existing or formed in the future the primary purpose of which committee is to
review the strategic direction or operational performance of the Company, such
appointment to be made promptly following such 2009 Designee’s appointment, or
if no such committee now exists but is formed hereafter, promptly following such
formation; provided that the service of any JANA Selectee on any such committee
shall cease immediately, and any such JANA Selectee shall resign from any such
committee effective immediately upon the expiration of the Standstill Period,
unless otherwise determined by the board of directors in its sole discretion. It
is understood by the parties that committees of the board of directors,
including but not limited to the executive committee of the board of directors,
which have the power to review strategic direction or operational performance of
the Company but were not formed primarily for such purpose and have not been
assigned such primary purpose after January 21, 2008 shall not be subject to the
preceding sentence. It is the understood by the parties that only the board of
directors, and not any committee thereof, has the power to designate or change
the purpose of a committee of the board of directors. In the event of the
replacement as set forth in Section 3(c) of any director appointed to a
committee pursuant to this Section 3(e), his or her successor shall be promptly
appointed to the committee seat vacated by such former director to serve until
the end of the Standstill Period.

 

-4-



--------------------------------------------------------------------------------

(f) The Company agrees that, until the earlier of (1) the expiration of the
Standstill Period and (2) such time as any Section 3(f) Person (as defined
below) makes any statement that would be in violation of Section 4(a)(E) if made
by JANA, it will not make, or cause to be made, or in any way encourage any
other person to make or cause to be made, any statement or announcement that
relates to and constitutes an ad hominem attack on, or relates to and otherwise
disparages, JANA, any of its officers or directors or any person who has served
as an officer or director of JANA (such persons, “Section 3(f) Persons”): (A) in
any document or report filed with or furnished to the SEC or any other
governmental agency, (B) in any press release or other publicly available
format, or (C) to any journalist or member of the media (including without
limitation, in a television, radio, newspaper or magazine interview).

(g) Within 30 days of the date of this Agreement, the Company shall amend the
Rights Agreement, dated as of November 30, 1998, between the Company and
Computershare Trust Company, N.A. (as successor for the Fifth Third Bank, N.A.),
as amended (the “Rights Agreement”), to increase the thresholds set forth in
Sections 1(a) and 3(a) of the Rights Agreement to 20%.

Section 4. Standstill. (a) JANA agrees that, from the date of this Agreement
until the date that is the earliest of (1) the date that is six months after the
date of the conclusion of the Company’s 2010 annual meeting of shareholders,
(2) December 31, 2010 and (3) thirty (30) calendar days prior to any applicable
deadline by which a shareholder must give notice to the Company of its intention
to nominate a director for election at the Company’s 2011 annual meeting of
shareholders under the Company’s Regulations or other applicable laws (such
period, the “Standstill Period”), neither it nor any of its Affiliates or
Associates will in any manner, directly or indirectly:

(A) effect or seek (including, without limitation, entering into any
discussions, negotiations, agreements or understandings with any third person),
offer or propose (whether publicly or otherwise) to effect, or cause or
participate in, or in any way assist, facilitate or encourage any other person
to effect or seek, offer or propose (whether publicly or otherwise) to effect or
participate in, (1) any acquisition of any securities (or beneficial ownership
thereof), rights or options to acquire any securities (or beneficial ownership
thereof), or any assets or businesses, of the Company or any of its
subsidiaries; provided that JANA and its Affiliates and Associates may acquire
beneficial ownership of Shares if upon such acquisition the aggregate beneficial
ownership of Shares by JANA and its Affiliates and Associates would not at any
time be in excess of 19.9% of the number of Shares that are then outstanding,
(2) any tender offer or exchange offer, merger, acquisition or other business
combination, or other extraordinary transactions, involving the Company or any
of its subsidiaries, (3) any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company or
any of its subsidiaries, or (4) any solicitation of proxies or consents to vote
any voting securities of the Company with respect to the election of directors
or any other proposal to be considered at the Company’s annual meeting or
special meetings of shareholders or for the call of a special meeting of
shareholders, or present, conduct, participate or engage in any proposals or
other type of referendum (binding or non-binding), including nominations for
directors, for consideration at such annual meeting or special meetings of
shareholders or for the call of a special meeting of shareholders, provided that
this clause shall not (A) restrict any JANA Selectee from, in his or her
capacity as a member of the Company’s board of directors, expressing or
advocating for his

 

-5-



--------------------------------------------------------------------------------

views to other members of the board of directors or during board of directors
meetings, provided that all such actions may not be directed to or observable by
persons who are not members of the board of directors unless approved by the
board of directors, or prevent JANA from supporting the nomination and election
of any JANA Selectee to the board of directors in accordance with this Agreement
or (B) prohibit participation in the transactions specified in clauses (2) and
(3) in JANA’s or its Affiliates’ or Associates’ capacity as shareholders, but
only if the Company’s board of directors has recommended that the Company’s
shareholders affirmatively accept, participate in, approve or otherwise support
such transactions, and such recommendation has not been withdrawn;

(B) form or join in a partnership, limited partnership, syndicate or other
group, including without limitation a group as defined under Section 13(d) of
the Exchange Act, with respect to the Shares, or otherwise support or
participate in any effort by a third party, with respect to the matters set
forth in (A), or deposit any Shares in a voting trust or subject any Shares to
any voting agreement, other than solely with its Affiliates or Associates (which
Affiliates and Associates JANA shall cause to be subject to the same
restrictions set forth herein as if they were parties hereto) with respect to
the Shares now or hereafter owned by JANA or pursuant to this Agreement, except
and only to the extent that any of the 2009 Designees or 2010 Designees may be
deemed to be members of a group with JANA or its Associates or Affiliates;

(C) otherwise act, alone or in concert with others, to seek to control or
influence the management, board of directors or policies of the Company, or,
except as provided by Section 3(b) hereof, initiate or take any action to obtain
representation on the board of directors of the Company (other than in
accordance with this Agreement, and in the case of a JANA Selectee, other than
non-public actions taken in his or her capacity as a member on the board of
directors);

(D) take any action which would, or would reasonably be expected to, force the
Company to make a public announcement regarding any of the types of matters set
forth in (A) above;

(E) make, or cause to be made, or in any way encourage any other person to make
or cause to be made, any statement or announcement that relates to and
constitutes an ad hominem attack on, or relates to and otherwise disparages, the
Company, any of its officers or directors or any person who has served as an
officer or director of the Company: (A) in any document or report filed with or
furnished to the Securities and Exchange Commission (the “SEC”) or any other
governmental agency, (B) in any press release or other publicly available
format, or (C) to any journalist or member of the media (including without
limitation, in a television, radio, newspaper or magazine interview); or

(F) enter into any discussions or arrangements with any third party with respect
to any of the foregoing or disclose publicly (in SEC filings or otherwise) any
intention, plan or arrangement that is inconsistent with the foregoing.

(b) During the Standstill Period, JANA shall cause all Shares beneficially
owned, directly or indirectly, by it, or by any of its Affiliates or Associates
(including without limitation all Shares beneficially owned as of the respective
record dates for the 2009 and 2010

 

-6-



--------------------------------------------------------------------------------

annual meetings of shareholders and as of the record dates for any special
meeting of shareholders), to be present for quorum purposes and to be voted, at
such meetings or at any adjournments or postponements thereof, in favor of the
directors nominated by the board of directors (which shall include the
applicable 2009 Designee or 2010 Designee, as appropriate, under Section 3 of
this Agreement) for election at such meetings and as recommended by the board of
directors on any other matter to be voted on at such meetings that relates to
the composition, structure or functioning of the Company’s board of directors,
including but not limited to the election or removal of directors, the
classification of the board of directors and the number of directors
constituting the board of directors (“Board-Related Matters”); provided,
however, that it is understood and agreed that, other than with respect to
Board-Related Matters, so long as JANA is not in breach of this Agreement, JANA
may, in its capacity as shareholder, vote Shares owned by it in its discretion.
JANA also agrees during the Standstill Period not to, and shall cause its
Affiliates, Associates, agents and representatives not to (i) request, directly
or indirectly, any amendment or waiver of any provision of this Section 4
(including this sentence) by the Company and (ii) make, or cause to be made, any
statement, announcement or public filing with respect to any proposal or matter
to be considered at the Company’s annual meeting or any special meetings of
shareholders concerning compensation or equity incentives for directors,
officers, employees of the Company which statement or announcement is
inconsistent with the recommendation by the board of directors to any such
proposal.

Section 5. Confidential Information and Other Related Matters. (a) JANA and the
JANA Selectee referred to in Section 3(a)(1) who is a senior executive of JANA
shall each enter into a confidentiality agreement in the form attached hereto as
Exhibit A (the “Confidentiality Agreement”) with the Company.

(b) JANA acknowledges that it has received a copy of the Convergys Corporation
Insider Trading Policy (and supplemental restrictions for Directors and Senior
Level Officers) (the “Trading Policy”) and until the expiration of the
Standstill Period and thereafter for so long as a JANA executive is on the
Company’s board of directors, JANA shall, and shall cause its Affiliates and
Associates to, comply with such Trading Policy, and thereafter to comply with
applicable federal securities laws restricting a person’s ability to purchase,
sell, trade or otherwise transfer securities of the Company, and to communicate
material, non-public information to any other person under circumstances in
which it is reasonably foreseeable that such person may purchase, sell, trade or
otherwise transfer securities of the Company, while in possession of material,
non-public information of an issuer.

Section 6. Public Announcement and SEC Filing. (a) JANA and the Company shall
announce this Agreement and the material terms hereof by means of a joint press
release in the form attached hereto as Exhibit B (the “Press Release”) as soon
as practicable on or after the date hereof.

(b) JANA shall promptly prepare and file an amendment (the “13D Amendment”) to
its Schedule 13D with respect to the Company filed with the SEC on July 25,
2008, as subsequently amended, reporting the entry into this Agreement and
amending applicable items to conform to its obligations hereunder. The 13D
Amendment shall be consistent with the Press Release and the terms of this
Agreement. JANA shall provide the Company with reasonable

 

-7-



--------------------------------------------------------------------------------

opportunity to review and comment upon the 13D Amendment prior to filing, and
shall consider in good faith any changes proposed by the Company.

Section 7. Definitions. For purposes of this Agreement:

(a) the terms “Affiliate” and “Associate” shall have the respective meanings set
forth in Rule 12b-2 promulgated by the Securities and Exchange Commission (the
“SEC”) under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”);

(b) the terms “beneficial owner” and “beneficially own” shall have the same
meanings as set forth in Rule 13d-3 promulgated by the SEC under the Exchange
Act except that a person shall also be deemed to be the beneficial owner of all
Shares which such person has the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to the
exercise of any rights in connection with any securities or any agreement,
arrangement or understanding (whether or not in writing), regardless of when
such rights may be exercised and whether they are conditional, and all Shares
which such person or any of such person’s Affiliates or Associates has or shares
the right to vote or dispose;

(c) the term “Derivative Instrument” shall mean any option, warrant, convertible
security, stock appreciation right, or similar right with an exercise or
conversion privilege or a settlement payment or mechanism at a price related to
any class or series of shares of the Company or with a value derived in whole or
in part from the value of any class or series of shares of the Company or any
derivative or synthetic arrangement having characteristics of a long position in
any class or series of shares of the Company, whether or not such instrument or
right shall be subject to settlement in the underlying class or series of
capital stock of the Company, or otherwise directly or indirectly owned
beneficially by such shareholder, and any other direct or indirect opportunity
to profit or share in any profit derived from any increase or decrease in the
value of shares of the Company;

(d) the term “Independent” means an individual who is (1) not an Affiliate or
Associate of JANA or of the Company and (2) would qualify as an “Independent
Director” pursuant to the listing standards of the New York Stock Exchange (the
“NYSE”) with respect to JANA or any of its Affiliates or Associates (if such
persons were listed on the NYSE) and with respect to the Company (including that
such individual has no material relationship with (either directly or as a
partner, shareholder or officer of an organization that has a relationship with)
any of JANA, its Affiliates or Associates or the Company, as applicable.

(e) “JANA Selectee” means each of the 2009 Designees referred to in
Section 3(a)(1) and 3(a)(2) hereof, and the 2010 Designee referred to in
Section 3(b)(2)(i) hereof.

(f) the terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability or
unlimited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature.

Section 8. Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard hereto
shall be in writing and

 

-8-



--------------------------------------------------------------------------------

shall be deemed validly given, made or served, if (a) given by telecopy and
email, when such telecopy is transmitted to the telecopy number set forth below
and sent to the email address set forth below and the appropriate confirmation
is received or (b) if given by any other means, when actually received during
normal business hours at the address specified in this Section:

 

if to the Company:   

Convergys Corporation

201 East Fourth Street

Cincinnati, Ohio 45202

Attention: General Counsel

Facsimile: (513) 421-8624

with a copy to:   

Wachtell, Lipton, Rosen & Katz

51 W. 52nd Street

New York, NY 10019

Attention: Daniel A. Neff

        Mark Gordon

Facsimile: (212) 403-2000

if to JANA:   

JANA Partners LLC

767 Fifth Avenue, 8th Floor

New York, New York 10153

Attention: General Counsel

Facsimile: (212) 455-0901

Section 9. Specific Performance; Remedies. (a) In furtherance and not in
limitation of Section 9(b), the parties hereto shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, in addition to any
other remedy to which they are entitled at law or in equity. Furthermore, each
of the parties hereto (a) irrevocably waives the right to trial by jury,
(b) agrees to waive any bonding requirement under any applicable law, in the
case any other party seeks to enforce the terms by way of equitable relief and
(c) irrevocably consents to service of process by first class certified mail,
return receipt requested, postage prepaid, to the address of such parties’
principal place of business or as otherwise provided by applicable law. THIS
AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY, INTERPRETATION
AND EFFECT, BY THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE
CHOICE OF LAW PRINCIPLES OF SUCH STATE.

(b) Notwithstanding any other Section in this Agreement and without limiting any
other remedies the Company may have in law or equity, (i) in the event that JANA
(or any Affiliate or Associate of JANA) inadvertently and non-intentionally
fails to perform or otherwise fulfill its obligations set forth in Sections 4 or
5 in any material respect, and shall not have remedied such failure or
non-fulfillment if capable of being remedied or fulfilled within five business
days following written notice from the Company of such failure or
non-fulfillment (which five-business-day period is subject to Section 9(d)) or
(ii) in the event that JANA (or any Affiliate or Associate of JANA)
non-inadvertently or intentionally fails to perform or otherwise fulfill its
obligations set forth in Sections 4 or 5 in any material respect, the Company
shall not be required to perform or fulfill its obligations set forth in
Section 3 (and, in the case of Section 3(e) may, in

 

-9-



--------------------------------------------------------------------------------

its discretion, remove any JANA Selectee from any committee of the board of
directors), and the JANA Selectees shall promptly tender their resignations as
members of the Company’s board of directors effective immediately as of such
time. As a condition to appointment to the board of directors pursuant to this
Agreement, each JANA Selectee agrees to execute an irrevocable letter agreement
with the Company in which each such person agrees to resign if required in
accordance with the immediately preceding sentence.

(c) Notwithstanding any other Section in this Agreement and without limiting any
other remedies JANA may have in law or equity, (i) in the event that the Company
inadvertently and non-intentionally fails to perform or otherwise fulfill its
obligations set forth in Section 3 in any material respect, and shall not have
remedied such failure or non-fulfillment if capable of being remedied or
fulfilled within five business days following written notice from JANA of such
failure or non-fulfillment (which five-business-day period is subject to
Section 9(d)) or (ii) in the event that the Company non-inadvertently or
intentionally fails to perform or otherwise fulfill its obligations set forth in
Section 3 in any material respect, JANA shall not be required to perform or
fulfill its obligations set forth in Sections 4 and 5 but only for so long as
such failure to perform or non-fulfillment of its obligations by the Company
remain unremedied or unfulfilled, as the case may be, after such
five-business-day period.

(d) It is understood and agreed by the parties that the cure periods in
Section 3(a), Section 3(b), Section 9(b) and Section 9(c) of this Agreement do
not relieve the non-compliant party from any liability resulting from such
non-compliance under this Agreement.

Section 10. Severability. If at any time subsequent to the date hereof, any
provision of this Agreement shall be held by any court of competent jurisdiction
to be illegal, void or unenforceable, such provision shall be of no force and
effect, but the illegality or unenforceability of such provision shall have no
effect upon the legality or enforceability of any other provision of this
Agreement.

Section 11. Counterparts. This Agreement may be executed in two or more
counterparts which together shall constitute a single agreement.

Section 12. No Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto and is not enforceable by any other persons.

Section 13. Entire Understanding. This Agreement and the Confidentiality
Agreement contain the entire understanding of the parties with respect to the
subject matter hereof and thereof and may be amended only by an agreement in
writing executed by the parties hereto.

Section 14. Interpretation and Construction. (a) The Company acknowledges that
its board of directors is bound by the obligations of the Company hereto.

(b) Each of the parties hereto acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement, and that it has executed the same with the advice
of said counsel. Each party and its counsel cooperated and participated in the
drafting and preparation of this Agreement and the documents referred to herein,
and any and all drafts relating thereto exchanged among the parties shall be

 

-10-



--------------------------------------------------------------------------------

deemed the work product of all of the parties and may not be construed against
any party by reason of its drafting or preparation. Accordingly, any rule of law
or any legal decision that would require interpretation of any ambiguities in
this Agreement against any party that drafted or prepared it is of no
application and is hereby expressly waived by each of the parties hereto, and
any controversy over interpretations of this Agreement shall be decided without
regard to events of drafting or preparation.

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date hereof.

 

CONVERGYS CORPORATION   JANA PARTNERS LLC By:  

/s/ Philip A. Odeen

  By:  

/s/ Barry Rosenstein

Name:   Philip A. Odeen   Name:   Barry Rosenstein Title:   Non-Executive
Chairman of the Board   Title:   Managing Partner

[Signature Page to the Agreement]